THE ATTORNEY GENERAL HAS RECEIVED YOUR REQUEST FOR AN OPINION WHICH ADDRESSES, IN EFFECT, THE FOLLOWING QUESTION:
  IS IT PERMISSIBLE UNDER OKLAHOMA LAW FOR THE CORPS OF ENGINEERS TO OBTAIN AN ORIGINATING AGENCY IDENTIFICATION (ORI) NUMBER TO ALLOW THEIR PARK RANGERS ACCESS TO INFORMATION FROM THE OKLAHOMA LAW ENFORCEMENT TELECOMMUNICATIONS NETWORK (OLETS)?
ATTORNEY GENERAL LOVING HAS DIRECTED ME TO RESPOND TO YOUR RECENT LETTER POSING THIS QUESTION. ALTHOUGH WE CANNOT ISSUE AN OFFICIAL ATTORNEY GENERAL'S OPINION ON THIS MATTER, DUE TO THE REASONS SET FORTH HEREIN, I BELIEVE I CAN ASSIST YOU BY DISCUSSING THE RELEVANT LAW. THE VIEWS EXPRESSED IN THIS LETTER ARE, OF COURSE, THOSE OF THE UNDERSIGNED AND SHOULD NOT BE CONSTRUED AS REFLECTING THE OFFICIAL OPINION OF THE ATTORNEY GENERAL.
YOU PROVIDED ME A COPY OF AN OPINION FROM THE ARKANSAS ATTORNEY GENERAL'S OFFICE, OP. NO. 77-197, WHICH ULTIMATELY OPINED "UNDER ARKANSAS STATUTES PARK RANGERS EMPLOYED BY THE CORPS OF ENGINEERS CAN HAVE ACCESS TO INFORMATION CONTAINED IN THE CJ/HSIC FILES IF NEEDED IN THE PERFORMANCE OF THEIR LAW ENFORCEMENT DUTIES." ARKANSAS HAD SPECIFIC STATUTES GOVERNING WHO COULD HAVE ACCESS TO THEIR CRIMINAL JUSTICE AND HIGHWAY SAFETY FILES. OKLAHOMA DOES NOT HAVE A COROLLARY STATUTE PROVIDING WHO MAY ACCESS THE OKLAHOMA LAW ENFORCEMENT TELECOMMUNICATIONS NETWORK.
THE ONLY OKLAHOMA STATUTE DEALING WITH OLETS IS 47 Ohio St. 2124 (1991), WHICH PROVIDES:
  "THERE IS HEREBY CREATED WITHIN THE DEPARTMENT OF PUBLIC SAFETY AN OKLAHOMA LAW ENFORCEMENT TELECOMMUNICATION SYSTEMS DIVISION. THE DIVISION SHALL OPERATE AND MAINTAIN AN ON-LINE, REALTIME COMPUTER SYSTEM AND A STATEWIDE LAW ENFORCEMENT DATA COMMUNICATION NETWORK. THE DIVISION SHALL UTILIZE AND DISTRIBUTE INFORMATION ON VEHICLE REGISTRATION, DRIVER RECORDS, CRIMINALS AND THE COMMISSION OF CRIMES. THE DIVISION SHALL BE RESPONSIBLE FOR THE COORDINATION OF USER AGENCIES WITH THE NATIONAL CRIME INFORMATION CENTER IN WASHINGTON, D.C., AND THE NATIONAL LAW ENFORCEMENT TELECOMMUNICATION SYSTEM, OR ITS SUCCESSOR. THE DIVISION SHALL BE THE CENTRAL ACCESS AND CONTROL POINT FOR OKLAHOMA'S INPUT, RETRIEVAL AND EXCHANGE OF LAW ENFORCEMENT INFORMATION IN THE NATIONAL CRIME INFORMATION CENTER AND THE NATIONAL LAW ENFORCEMENT TELECOMMUNICATION SYSTEM."
THE DIVISION SHALL PROVIDE USER AGENCIES A DATA COMMUNICATION NETWORK, IN ORDER TO EXCHANGE AND DISTRIBUTE LAW ENFORCEMENT DATA RAPIDLY, AND TRAINING IN THE USE OF THE OKLAHOMA LAW ENFORCEMENT TELECOMMUNICATION SYSTEMS.
OLETS DOES NOT MAKE THE DETERMINATION AS TO WHO MAY OR MAY NOT HAVE AN ORI. THAT DECISION IS LEFT UP TO THE NATIONAL CRIME INFORMATION CENTER (NCIC). NCIC IS A BRANCH OF THE FEDERAL BUREAU OF INVESTIGATION AND IS GUIDED BY FEDERAL LAW, SPECIFICALLY 28 C.F.R. 20.3(2), IN ITS DETERMINATION OF WHO MAY OBTAIN ACCESS TO ITS DATA.
WE CANNOT DICTATE TO NCIC HOW TO INTERPRET FEDERAL REGULATIONS. THEREFORE, WE ARE UNABLE TO ISSUE AN OPINION WHICH AUTHORIZES THE CORPS OF ENGINEERS ACCESS TO AN ORI, AND THUS, THE OLETS.
WE CAN FIND NO PROHIBITION UNDER OKLAHOMA LAW, HOWEVER, WHICH WOULD DENY THE CORPS OF ENGINEERS ACCESS TO OLETS. CERTAINLY SUCH INFORMATION COULD BE INVALUABLE TO A PARK RANGER IN THE FULFILLMENT OF HIS DUTIES. ALTHOUGH PARK RANGERS ARE NOT LAW ENFORCEMENT OFFICERS IN THE STRICTEST SENSE OF THE DEFINITION (THEY DO NOT CARRY FIREARMS, NOR DO THEY HAVE THE POWER OF ARREST), THEY ARE RESPONSIBLE FOR ENFORCING FEDERAL REGULATIONS IN THE PARK AREAS, AND ARE OFTEN CALLED UPON TO APPROACH PARK VISITORS' AUTOMOBILES AND TO INVESTIGATE ABANDONED VEHICLES. ACCESS TO OLETS FOR VEHICLE IDENTIFICATION, FOR INSTANCE, WOULD GREATLY ASSIST THE RANGERS IN DETERMINING IF A VEHICLE IS STOLEN, AND WOULD ENABLE A RANGER TO AVOID A POTENTIALLY DANGEROUS SITUATION PRIOR TO APPROACHING A VEHICLE.
THAT PORTION OF THE ARKANSAS OPINION WHICH OUTLINES THE RANGERS' DUTIES AND THE NEED FOR THIS INFORMATION IS PARTICULARLY BENEFICIAL, AND THIS AUTHOR CONCURS WITH THE ANALYSIS THERE. IT IS, HOWEVER, UP TO THE NCIC, AND PERHAPS, THE UNITED STATES ATTORNEY, TO MAKE A DECISION AS TO WHETHER THE CORPS OF ENGINEERS SHOULD BE ALLOWED ACCESS TO AN ORI. WE CANNOT ISSUE AN OPINION INTERPRETING THE APPLICATION OF FEDERAL LAW TO A FEDERAL AGENCY.
(A. DIANE BLALOCK)